Let me first convey to Mr. Ganev my 
congratulations on his election as President of this session. His election is 
a fitting tribute to his personal and professional qualities, and to his 
country, Bulgaria, which is playing an increasingly important role in 
international affairs. We wish him success in accomplishing his tasks, and we 
pledge to him our support and cooperation. 
I would also like to take this opportunity to congratulate the 
Secretary-General, Ambassador Boutros Boutros-Ghali, especially for his 
efforts to help find peaceful solutions to conflicts throughout the world. We 
wish him success and will support him in every way possible in his pursuit of 
implementing the objectives and principles of the United Nations. 
We congratulate and look forward to working with all of the States 
recently admitted to the United Nations. 
Today, Estonia's most vital task is to augment and secure our newly 
restored independence, including further development of our democratic 
institutions, our economy, our national security and our international 
relations. 
I will begin by addressing accusations made here last week regarding 
alleged human rights abuses in Estonia by Russian Foreign Minister 
Andrei Kozyrev. It is incomprehensible to us that Mr. Kozyrev maintains that 
foreign citizens should be allowed to vote in Estonian parliamentary 
elections. Mr. Kozyrev's suggestions that minorities in some countries should 
be placed under United Nations trusteeship puzzles us, since Article 78 of the 
same Charter of the United Nations to which he referred states: 

"The trusteeship system shall not apply to ... Members of the United 
Nations, relationship among which shall be based on respect for the 
principle of sovereign equality." 
It should be further noted that, according to United Nations documents, the 
term "minority" does not apply to foreign nationals, migrant workers and 
colonists. 
I would like to take this opportunity to inform the Assembly that Estonia 
has invited a mission from the Conference on Security and Cooperation in 
Europe Office for Democratic Institutions and Human Rights in Warsaw to 
investigate any and all allegations of human rights violations in Estonia. I 
invite the Russian Federation likewise to invite a similar mission to visit 
and review Russia's recent human rights record, especially with respect to 
minority rights. 
During the year since independence was restored, Estonia has made every 
effort to create a State based on equal justice for all. On 21 October 1991, 
Estonia acceded to fundamental international agreements protecting human 
rights, including the International Covenant on Civil and Political Rights, 
the Optional Protocol to the International Covenant on Civil and Political 
Rights, and the International Covenant on Economic, Social and Cultural 
Rights. Estonia has embarked on the long and arduous process of updating 
legislation inherited from the Soviet occupation, bringing its laws into 
compliance with international human rights norms. 
In a referendum held on 28 June 1992 Estonian citizens approved a new 
democratic Constitution. According to its Constitution, Estonia is a 
parliamentary republic that guarantees a division of powers and independent 
courts. Elections for a new Parliament and President the first free. 

democratic elections in more than 50 years were held nine days ago, on 
20 September, in accordance with the terms and conditions of the new 
Constitution. All Estonian citizens, defined by the 1938 pre-Soviet 
occupation Law on Citizenship and additional legislation that expanded 
enfranchisement, were entitled to vote. These laws also provide a legal basis 
for those people who settled in Estonia as a result of Soviet occupation to 
apply for Estonian citizenship by naturalization, if they so desire.* 
Numerous international experts have concluded that Estonia's citizenship 
law is among the most liberal in the world. 
Estonia has historically acted as a bridge between Western Europe and 
Russia. Relations of good-neighbourliness with Russia, in which both parties 
respect the other's sovereignty and laws, and strictly adhere to principles 
regarding the inviolability of State borders and non-interference in the 
internal affairs of another State, will allow Estonia to continue its 
intermediary role to the mutual benefit of both States. 
The realization of this mediatory role has been complicated by 
differences between Estonia's and Russia's interpretation of the legal status 
of the Republic of Estonia. Estonia considers itself to be the same State as 
the pre-Second World War Republic of Estonia, whose legal de jure continuity 
was not interrupted by German occupation or Soviet occupation and annexation. 
All consequences of this annexation are thus ex tunc not valid from their 
inception, a view that is shared by nearly all countries of the world. 
Several pre-war agreements concluded with States that recognize the legal 
continuity of Estonia have recently re-entered into force. 

Estonia also respects the principle of the legal continuity of 
citizenship. Because Russia is the self-styled successor State to the Soviet 
Union, Estonia considers citizens of the former Soviet Union who currently 
reside in Estonia as a result of Soviet occupation to be Russian citizens, 
unless they have become citizens of another country. 
Russia, however, believes that Estonia is a new State, created in 1991 as 
a result of the disintegration of the Soviet Union, although the 
disintegration of the Soviet Union occurred after the re-establishment of 
Estonia's independence. 

The development of Estonian-Russian relations must be viewed in the 
context of the development of democracy in both countries. The Estonian 
freedom movement had a positive influence on the democratization of Russia and 
other Central and Eastern European countries. Estonia's declaration of 
sovereignty on 16 November 1988 served as a practical example for other 
freedom movements. 
It is interesting to note that Russian democrats, including 
Boris Yeltsin, printed their newspapers in Estonia when printing such papers 
was forbidden in Russia, helping to spread democratic ideals in Russia. 
A treaty between Estonia and Russia in which both countries recognized 
the other as independent and sovereign States was signed on 12 January 1991. 
Estonia considers this treaty to be one of the cornerstones of 
Estonian-Russian relations, and places great value on the fact that Russia was 
one of the first States to recognize the restoration of Estonian independence. 
Unfortunately, there are Russian politicians who assert that Estonia 
should not be considered separate from Russia. They hold that Russia has 
historical and geopolitical claims to Estonian territory and that Estonia has 
no right to independence. There is a desire to preserve a Russian military 
presence in Estonia at any cost, and to bind Estonia to the Russian Federation 
through an international campaign which demands Estonian citizenship for 
Russian citizens while retaining Russia's right to be their guardian and 
protector. 
Having been a victim of the Soviet Union's imperialist policies for more 
than 50 years, Estonia has not only the right under international law, but 
also the moral obligation to demand that Russia withdraw its military forces 
and refrain from interfering in Estonia's internal affairs. 

The need for a withdrawal of Russian armed forces from Estonia is the 
primary stumbling block in bilateral relations between Estonia and the Russian 
Federation. While we acknowledge that the leadership of Russia now has a 
better appreciation of our demands than at the beginning of our negotiations, 
Estonia still calls for international support to accelerate the unconditional, 
early, orderly and complete withdrawal of foreign military forces from 
Estonian soil. We also appeal for the ex-Soviet military nuclear reactors in 
Estonia to be placed under international supervision. 
This is why we are presenting a draft resolution to the General Assembly 
on the withdrawal of foreign troops from the Baltic States. A similar 
resolution was adopted by the recently concluded Summit of the Conference on 
Security and Co-operation in Europe. This reflects our belief that, although 
regional conflicts and disputes should be resolved on a regional basis, the 
United Nations should be ready to act preventively, and should express its 
opinion on matters which may potentially affect the security of a whole 
continent. 
None the less, I must emphasize that throughout history economic, 
cultural and scientific cooperation have played an important, positive role in 
Estonian-Russian relations, and Estonia sincerely hopes this cooperation will 
continue. The integration of both Estonia and Russia into a democratic Europe 
will also help ensure that our relations remain good-neighbourly in the long 
run. 
Estonians have strong historical, cultural and linguistic ties to the 
Nordic countries. These ties, which the Soviet system tried to sever, are now 
actively being restored. As an illustration of how quickly bilateral 
relations have changed for Estonia, I would mention that Finland recently 

surpassed the Commonwealth of Independent States as Estonia's number one 
trading partner. 
Estonia embarked on the path of economic reform towards a market economy 
at the same time as it launched its political battle for independence. As a 
country in transition, we have progressed to a situation in which the vestiges 
of the command economy have almost been eliminated and the first signs of a 
healthy market economy have appeared. 
The monetary reform carried out in Estonia on 20 June this year was an 
important step towards a market economy. The sole legal tender in Estonia is 
now the Estonian kroon. Monetary reform has helped establish conditions which 
are essential for the progress of privatization. Wide-scale privatization 
will eliminate a situation in which the State helps essentially bankrupt 
enterprises remain in business, and will instead promote the development of 
new private enterprises. 
With the close cooperation of international institutions, a great deal of 
work has been done to ensure that we accurately report and measure our 
economic performance through reliable statistics. For this reason, we are 
concerned about how our assessment rate here at the United Nations is 
calculated through the exclusive use of Soviet statistics. Estonian national 
accounts and foreign exchange statistics are being ignored. The use of 
current methodology means that our assessment is calculated on the basis of 
political rather than economic considerations. 
Both the Stockholm Initiative and the Secretary-General's report entitled 
"An Agenda for Peace" (A/47/277) address the need to prevent conflicts before 
they arise. During the past year we have seen how difficult it is to solve 

conflicts once they escalate to war. Estonia considers preventive diplomacy 
to be of the utmost importance. 
The United Nations must have the collective will to become actively 
involved in the prevention of potential conflicts. This Organization carries 
the burden of history while facing a future full of hope and possibilities. 
Estonia is determined to perform its role in helping to create a new Europe 
and the new world of tomorrow. 